Sun Capital Advisers LLC CODE OF ETHICS FOR PERSONAL TRADING AND CONDUCT FOR NON-INVESTMENT EXECUTIVES Effective October 1, 2008 OVERVIEW This Code of Ethics for Personal Trading and Conduct (the “Executive Code”) has been adopted by Sun Capital Advisers LLC (the “Adviser”) to complement its Code of Ethics (the “SCA Code”).The SCA Code sets forth standards of conduct and governs personal trading by the Adviser’s “access persons” as defined in the SCA Code. This Executive Code addresses situations that may be encountered by executives (the “Non-Investment Executives”) of Sun Life Financial Inc., and other companies affiliated with the Adviser, who:(a) are not officers or employees of the Adviser or members of the Adviser’s Board of Managers; (b) are not designated as access persons by the Adviser’s Compliance Review Office; and (c) do not ordinarily have access to the types of information that would render them access personsunder the SCA Code.Such Non-Investment Executives may nonetheless find, on occasion, that they have obtained or have access to investment information that may render them access persons under the SCA Code.This Executive Code sets forth standards of conduct and governs personal trading by such Non-Investment Executives unless and until they are determined to beaccess personsunder the SCA Code. SECTION I - SCOPE OF FIDUCIARY DUTIES Non-Investment Executives are required to conduct their personal securities transactions in compliance with the following principles: (i) The fiduciary duty to place the interests of the Adviser’s clients first at all times; (ii) The duty to avoid actual, perceived and potential conflicts of interest between personal activities and client activities; and (iii) The fundamental standard that Non-Investment Executives should not take inappropriate advantage of their positions. II.
